Title: Thomas Jefferson to Archibald Robertson, 25 April 1817
From: Jefferson, Thomas
To: Robertson, Archibald


          
            
              Dear Sir
              Poplar Forest
Apr. 25. 17.
            
            This being the season in which the farmer recieves the fruits of his year’s labor, it is that also in which he is to pay attention to his debts. no debt of mine gives me more anxiety than that to yourself, in which I have had great indulgence. two years of embargo and non-intercourse, 3 of war, and 2. of disastrous drought have successively baffled my wishes to be reducing it. the failure of our corn crop, which with myself in Albemarle was almost total, and great here also, has absorbed so much of my other produce of the last year as, with the taxes and current expences of the plantations to leave me very little indeed for antecedent debts. on a view of these, my hope is that I may perhaps be able, when all is at market and sold to pay you about 1000.D. to keep down the increasing amount until the better management under which my plantations now are, and better crops may enable me to do what I so much wish. one or two full crops would place me compleatly at ease. so far that of the present year looks well. in the course of the ensuing month my wheat and tobacco will all have been sold, and you shall then hear from me with all the effect in my power. I salute you with great friendship and respect.
            Th: Jefferson
          
          
            P.S. Apr. 26. I have drawn on you in favor of Nimrod Darnell for 130.96 William Miller 50.D. Robert Miller 50.D. not to be called for by them until you should have received 230.96 D on the draught on Gibson & Jefferson now inclosed.
          
        